Citation Nr: 1443921	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-29 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for residuals of a healed fracture of C2 with cervical strain from May 11, 2008, thereafter.

2.  Entitlement to a compensable rating for residuals of a ventral hernia from May 11, 2008, to March 5, 2013.

3.  What evaluation is warranted for residuals of a ventral hernia since March 6, 2013?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served from August 1969 to March 1972 and from July 1982 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These matters were previously before the Board in July 2012, at which time the Board denied increased evaluations for the service-connected cervical strain and ventral hernia disabilities for the period from October 1, 2007 to May 11, 2008.  The Board also remanded these issues, in part, for further development to account for the period of May 11, 2008, thereafter. 

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The Veteran has raised the issue of entitlement to service connection for an upper extremity neurological disorder, secondary to his service connected residuals of a cervical fracture.  Further, his representative has raised entitlement to a total disability evaluation based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board notes that the Veteran submitted correspondence in March 2013 that identifies relevant VA treatment records that are not contained in the record.  Accordingly, the question of what evaluation is warranted for residuals of a ventral hernia since March 6, 2013, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran failed to report, without a showing of good cause, for a VA examination scheduled in December 2012 in connection with his claims regarding residuals of a healed fracture of C2 with cervical strain and ventral hernia.


CONCLUSIONS OF LAW

1.  From May 11, 2008, thereafter, the Veteran's residuals of a healed fracture of C2 with cervical strain did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).

2.  From May 11, 2008, to March 6, 2013, the Veteran's residuals of a ventral hernia did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his hernia mesh is causing him increased disability, and complains that his cervical disorder is manifested by a decreased range of motion.  The Board, in part, remanded this appeal in July 2012 for additional VA examinations to assess the Veteran's current level of disability for each issue.
 
In order to comply with the Board's July 2012 remand, VA twice attempted to schedule the Veteran for examinations in August and December 2012.  See September 2012 and February 2013 Report of General Information forms.  VA's efforts to obtain such examinations were frustrated by the Veteran due to his failure to report.  38 C.F.R. § 3.655(a) provides that when entitlement to a benefit sought cannot be established without a current VA examination or reexamination and a claimant fails to report for such examination without good cause, claims for increased ratings shall be denied in accordance with 38 C.F.R. § 3.655(b).  The Veteran was advised as much in the Board's July 2012 Remand and in the February 2013 supplemental statement of the case.  The Veteran explained that he did not show for his first scheduled VA examinations because he was under stress taking care of his father, as well as making arrangements for his step-father's funeral.  Because good cause was shown, VA rescheduled examinations for the Veteran in December 2012.  The Veteran did not attend his rescheduled examinations, and has not shown good cause since that time for his failure to report.  The Board observes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, entitlements to increased ratings must be denied in accordance with 38 C.F.R. § 3.655(b).  Additionally, even if the Veteran's disabilities were to be rated on the evidence of record, the record does not contain any new, relevant evidence to further support the Veteran's contentions in regard to the issues on appeal since the Board's July 2012 decision and remand.

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

The Veteran was provided the opportunity to present pertinent evidence and testimony, but has not submitted any new, relevant evidence material to his appeal.  VA treatment records are also up to date in the file.  The Veteran also failed to report for VA examinations without good cause.  Therefore, the Board finds that the RO substantially complied with the July 2012 remand directive regarding increased ratings for both issues, and the Board has properly continued with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

ORDER

Entitlement to an evaluation greater than 10 percent for residuals of a healed fracture of C2 with cervical strain from May 11, 2008, thereafter, is denied.

Entitlement to a compensable evaluation for residuals of a ventral hernia from May 11, 2008, to March 6, 2013, is denied.


REMAND

The Veteran submitted a statement in support of his claim in March 2013 that identified relevant VA treatment records for his ventral hernia that are not associated with the claims file.  See 38 C.F.R. § 3.159.  VA has an obligation to obtain and review these potentially relevent records.  

Therefore, the question of what evaluation is warranted for residuals of a ventral hernia since March 6, 2013, is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records at the Dorn Medical Center in Columbia, that show treatment for the service-connected ventral hernia disability for the period from March 2013 to present.  

2.  Thereafter, the RO should readjudicate the question of what evaluation is warranted for residuals of a ventral hernia since March 6, 2013.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


